       Case 2:19-cv-01906-GGG-DMD Document 40 Filed 05/05/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    AR FACTORING, LLC                                                              CIVIL ACTION

    VERSUS                                                                              NO: 19-1906

    COMMONWEALTH APPLIED SILICA                                                        SECTION: T
    TECHNOLOGIES, LLC, STEVEN V.
    CROSS, C. RICHARD SCALES, and
    THOMAS L. BASKIN


                                              ORDER

         Before the Court is a Motion for Default Judgment1 filed by AR Factoring, LLC (“Plaintiff”)

as to Steven V. Cross. For the following reasons, the Motion for Default Judgment2 is GRANTED.



                                          BACKGROUND

         On March 1, 2019, Plaintiff filed a complaint asserting claims for breach of contract, fraud,

and third party fraud against Commonwealth Applied Silica Technologies, LLC (“CAST”), Steven

V. Cross (“Cross”), and C. Richard Scales (“Scales”).3 Plaintiff contends CAST breached a March

4, 2016 contract entitled Accounts Receivable Factoring Agreement (With Recourse)

(“Agreement”),4 wherein Plaintiff agreed to pay $480,000 to CAST in connection with Plaintiff’s

purchase of two accounts receivable allegedly due to CAST from NASA.5 Plaintiff alleged that

CAST is liable for $523,091.52 plus interest thereon at the rate of 18% per annum commencing

six (6) days from the date of Plaintiff’s November 29, 2016 demand on CAST, together with




1
  R. Doc. 39.
2
  R. Doc. 39.
3
  R. Doc. 1.
4
  R. Doc. 1, ¶1.
5
  R. Doc. 1, ¶22.


                                                  1
       Case 2:19-cv-01906-GGG-DMD Document 40 Filed 05/05/20 Page 2 of 5



reasonable attorney fees and all costs of court. On March 2, 2020, the Court granted Plaintiff’s

motion for default judgment against CAST.

        Plaintiff has now moved for default judgment against Cross. Pursuant to Federal Rule of

Civil Procedure 4, Cross was served via domiciliary service on March 2, 2020.6 On April 8, 2020,

the Clerk of Court granted Plaintiff’s Motion for Entry of Default, and a preliminary default

was entered against Cross.7 Plaintiff now moves for a default judgment pursuant to Rule

55(b)(1).8



                                          LAW AND ANALYSIS

        The Fifth Circuit has outlined a three-step process to obtain a default judgment pursuant to

Rule 55 of the Federal Rules of Civil Procedure: (1) a defendant’s default; (2) the clerk’s entry of

default; and (3) a plaintiff's application for a default judgment.9 The service of a summons triggers

a duty to respond to a complaint and a failure to respond may result in the entry of default or default

judgment under Rule 55. 10 Accordingly, when a party establishes by affidavit or some other

method that there has been a default, the Clerk of Court will enter the default.11 Thereafter, the

court may, upon motion by a plaintiff, enter a default judgment against that party.12

        Default judgments are usually disfavored,13 and are considered a drastic remedy that should

only be available “when the adversary process has been halted because of an essentially




6
  R. Doc. 36.
7
  R. Doc. 38.
8
  R. Doc. 39.
9
  See N.Y. Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir. 1996).
10
   Rogers v. Hartford Life & Accident Ins. Co., 167 F.3d 933, 937–39 (5th Cir. 1999).
11
   Fed. R. Civ. P. 55.
12
   Fed. R. Civ. P. 55.
13
   Sun Bank of Ocala v. Pelican Homestead & Sav. Ass'n, 874 F.2d 274, 276 (5th Cir. 1989).


                                                        2
         Case 2:19-cv-01906-GGG-DMD Document 40 Filed 05/05/20 Page 3 of 5



unresponsive party.”14 In determining whether a default judgment should be entered, the Fifth

Circuit has developed a two-part test. First, the court must determine whether the entry of default

judgment is appropriate under the circumstances.15 Factors relevant to this determination include:

(1) whether there are material issues of fact at issue; (2) whether there has been substantial

prejudice; (3) whether the grounds for default have been clearly established; (4) whether the default

was caused by excusable neglect or good faith mistake; (5) the harshness of default judgment; and

(6) whether the court would think itself obliged to set aside the default on a motion by a

defendant.16 Second, the court must assess the merits of a plaintiff’s claims and find a viable claim

for relief.17

          On a motion for default judgment, the court accepts the plaintiff’s allegations of fact as

true.18 Accepting the complaint’s allegations of fact as true and the evidence submitted by Plaintiff,

the Court finds Plaintiff has sufficiently established that Cross is liable for $523,091.52 plus

interest thereon at the rate of 18% per annum commencing six (6) days from the date of Plaintiff’s

November 29, 2016, demand on Cross, together with reasonable attorney fees and all costs of

court.

          Plaintiff has obtained a default judgment against CAST for breach of the Agreement.

Plaintiff’s complaint alleges that Cross personally guaranteed payment under the Agreement by

executing a Guarantee of Repurchase Obligation, and that Cross is liable for breaching the

Guarantee of Repurchase Obligation (the “Guarantee”).19 In Louisiana, “[a] contract of guaranty

is equivalent to a contract of suretyship[, and t]he terms guaranty and suretyship may be used


14
   Sun Bank of Ocala, 874 F.2d at 276 (quoting H.F. Livermore Corp. v. Aktiengesellschaft Gebruder Loepfe, 432
F.2d 689, 691 (D.C. Cir. 1970)).
15
   Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998).
16
   Lindsey, 161 F.3d at 893.
17
   Nishimatsu Constr. Co. v. Hous. Nat'l Bank, 515 F. 2d 1200, 1206 (5th Cir. 1975).
18
   Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001).
19
   R. Doc. 1.


                                                       3
       Case 2:19-cv-01906-GGG-DMD Document 40 Filed 05/05/20 Page 4 of 5



interchangeably.”20 In a surety contract “a person binds himself to a creditor to fulfill the obligation

of another upon the failure of the latter to do so.”21 Surety agreements must be express and in

writing. 22 Surety agreements “are subject to the same rules of interpretation as contracts in

general.”23

        In this case, the Guarantee provides:

        STEVEN V. CROSS hereinafter referred to as Guarantor does hereby guarantee
        the performance of that certain obligation of Commonwealth Applied Silica
        Technologies, LLC to repurchase certain overdue account(s) receivable covered by
        that certain Account Receivable Factoring Agreement dated March 4, 2016 a copy
        of said Agreement being attached hereto and made part hereof. Guarantor expressly
        agrees to repurchase said account(s) receivable within five (5) calendar days of
        written demand for said repurchase. Should Guarantor fail to timely effectuate
        repurchase, and Factor be required to commence litigation Guarantor shall be liable
        to Factor for reasonable attorney fees and all costs of court.24

The Guarantee is signed by Steven V. Cross.25 Therefore, the Court finds the Guarantee meets the

requirements of a surety agreement under Louisiana law. Because Plaintiff has established that

CAST is liable for breach of the Agreement and that Cross failed to meet his obligations under the

Guarantee, the Court finds Plaintiff has shown that it is entitled to a default judgment against Cross.



                                               CONCLUSION

        For the foregoing reasons, IT IS ORDERED that the Motion for Default Judgment26

is GRANTED and that Plaintiff is entitled to a default judgment against Steven V. Cross under

Rule 55(b)(1) in the amount of $523,091.52 plus interest thereon at the rate of 18% per


20
   DROR Int'l, L.P. v. Thundervision, L.L.C., 81 So.3d 182, 185 (La. App. 5 Cir. 2011) (citing Eclipse
Telecommunications Inc. v. Telnet International Corp., 800 So.2d 1009, 1011 (La. App. 5 Cir. 2001)).
21
   La. Civ. Code art. 3035.
22
   La. Civ. Code art. 3038.
23
   Comar Marine, Corp. v. Raider Marine Logistics, L.L.C., 792 F.3d 564, 578 (5th Cir. 2015) (quoting Ferrell v. S.
Cent. Bell Tel. Co., 403 So.2d 698, 700 (La. 1981)).
24
   R. Doc. 1-6.
25
   R. Doc. 1-6.
26
   R. Doc. 39.


                                                         4
      Case 2:19-cv-01906-GGG-DMD Document 40 Filed 05/05/20 Page 5 of 5



annum commencing six (6) days from the date of Plaintiff’s November 29, 2016, demand on

Steven V. Cross, together with reasonable attorney fees and all costs of court.

       New Orleans, Louisiana, on this 5th day of May, 2020.



                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




                                                5
